Citation Nr: 1640679	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  09-49 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than May 18, 2007, for the assignment of a 10 percent rating for a scar of the left humerus, residuals of fracture of the left humerus.

2.  Entitlement to an effective date earlier than May 18, 2007, for the assignment of a 10 percent rating for a scar of the right iliac crest, right hip, right leg from knee to top of femoral neck, below right knee post-operative residuals of fracture of the fright femur.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1982 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the VA Regional Office (RO) in Denver, Colorado.

In November 2012, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

A Board decision in July 2014 denied the Veteran's claims.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in January 2015, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

A Board decision in July 2015 continued to deny the Veteran's claims.  The Veteran again appealed the decision to the Court.  In an Order dated in February 2016, the Court granted a JMR by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

In July 2015, the Board also referred the issues of entitlement to ratings in excess of 10 percent for both scar disabilities raised by the record, including in an April 2015 statement from the Veteran's representative, to the Agency of Original Jurisdiction (AOJ) for appropriate action.  As no action has yet been taken on these issues, they are again referred to the AOJ.  38 C.F.R. § 19.9(b) (2015).
The Veteran has submitted new evidence, which relates to the issues on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).  


FINDINGS OF FACT

1.  In June 1989, the Board denied compensable ratings for the Veteran's scar disabilities; that decision is final.

2.  A May 18, 2007, VA examination showed that 10 percent ratings were warranted for the Veteran's scar disabilities; this examination constitutes an informal claim.

3.  There were no claims, formal or informal, following the Board's final June 1989 decision and the May 18, 2007, examination.

4.  The evidence of record does not demonstrate that it was factually ascertainable that an increase in disability occurred in the one year prior to the May 18, 2007, informal claim so that the Veteran became entitled to 10 percent disability ratings for his scar disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 18, 2007, for the assignment of a 10 percent rating for a scar of the left humerus, residuals of fracture of the left humerus have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).

2.  The criteria for an effective date earlier than May 18, 2007, for the assignment of a 10 percent rating for a scar of the right iliac crest, right hip, right leg from knee to top of femoral neck, below right knee post-operative residuals of fracture of the fright femur have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, April and August 2008 letters were provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1), prior to the adjudication of the issues.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge (VLJ) who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c) (2015).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here during the hearing the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's post-service medical records were obtained.  A pertinent VA examination was obtained in May 2007.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2015).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  
Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

A reasonably-raised claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007); Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006); and Myers v. Principi, 16 Vet. App. 228, 229 (2002).  See also 38 C.F.R. § 3.160(c).

Under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Id.; see also 38 U.S.C.A. § 5110(a),(b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper at 126.  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

A Board decision becomes final on the date stamped on the front of the decision.  38 C.F.R. § 20.1100 (2015).

A Board decision in June 1989 denied separate compensable ratings for the Veteran's scars.  The Board found that the Veteran's scars were well-healed and productive of no appreciable functional impairment.  Consequently, the Board found that the impairment resulting from the asymptomatic scars was contemplated by the ratings assigned for the Veteran's left humerus and right leg disabilities; the rule against pyramiding found in 38 C.F.R. § 4.14 precluded the assignment of separate evaluations for one disability.  This became final on the date of the decision.

Subsequently, the Court issued a decision holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As a result of such decision, separate ratings could now be assigned for the Veteran's scars.  

The Veteran contends that an April 15, 1994, VA examination raised an informal claim for separate ratings for his scars.  See, e.g., July 2016 Written Brief Presentation.

At the April 1994 VA examination, the Veteran complained of pain at the site of "two compression screws."  He also complained of increased thigh pain and numbness of his left shoulder.  Examination revealed healed scars on the right thigh and left shoulder.  No specific findings pertinent to the scars other than their sizes were noted.  There is no indication in this examination report that the Veteran's scars were tender or painful.  

In a July 1994 rating decision, the RO, in pertinent part, denied the Veteran's claims for increased ratings for his residuals of fractures of the right femur, left humerus, and right tibia and fibula.  No mention of the Veteran's scars was made.  The Veteran appealed this decision.

In connection with his appeal, the Veteran was afforded a hearing before a Decision Review Officer in November 1996.  He testified about having pain in his right hip joint, see Hearing Transcript (H.T.) at 39, but did not provide any testimony indicating that his scars were tender or painful.  There is no indication in the Veteran's testimony that he was seeking separate ratings for his scars.  

The Veteran was afforded two VA examinations in January 1997.  At the bones examination, he reported right hip pain, right lateral thigh pain, anterior thigh pain, and medial thigh pain.  He also reported shooting pains in his left lateral shoulder.  He noted pain in the right tibia and fibula.  Examination revealed "exquisite tenderness" over the tibial fracture.  Right lateral thigh, left anterior axillary line incision, and right iliac crest scars at the site of the bone graft were reported.  At the joints examination, he had pain with palpation of the right hip and over the incisional site.  No specific findings pertinent to the scars other than their size were reported.  There is no indication in these examination reports that the Veteran's scars were tender or painful.  

In correspondence received in April 1997, the Veteran withdrew his pending appeals, including those for the increased ratings for his residuals of fractures of the right femur, left humerus, and right tibia and fibula.

In August 2002, the Veteran filed a claim seeking entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).  There are no statements in connection with this claim evidencing an intent to file for separate ratings for his scars.

There are no further examinations until May 18, 2007.  A review of the Veteran's medical records in the one year prior to this examination contains no findings that the Veteran's scars were tender or painful.  

The Veteran submitted a private medical opinion from Y.Z., D.O. dated in June 2016.  Dr. Y.Z. reported reviewing the Veteran's records provided to them dating back to 1986.  They reported reviewing the April 1994 VA examination, which included documentation of the Veteran's scars.  They opined that it was more likely than not that the Veteran's complaints at that examination were directly related to pain in the region of those scars.  They also reported that with regards to the January 1997 VA examination, the pain with palpation of the right hip and over the incision site was in direct reference to the scar.  Dr. Y.Z. reported that it was common to refer to an incision site as a scar that was the result of a postsurgical change.  Dr. Y.Z. also noted that the examination showed considerable pain over the hip incision site and that that again was in direct reference to the scars.  Dr. Y.Z. opined that the evidence objectively documented painful symptoms as a result of the scars as being more likely than not a continuous and ongoing problem.  

Based on a review of the evidence, the Board concludes that effective dates earlier than May 18, 2007, for the assignment of 10 percent ratings for scars of the left humerus, residuals of fracture of the left humerus and the right iliac crest, right hip, right leg from knee to top of femoral neck, below right knee post-operative residuals of fracture of the fright femur are not warranted.  

Initially, as conceded by the Board's July 2015 decision, the May 18, 2007, VA examination constitutes an informal claim for separate ratings of the Veteran's scars.  The Board has considered whether an earlier effective date can be granted based on medical evidence of record within the one year period prior to that claim showing that the 10 percent ratings were warranted.  In this case, the pertinent evidence fails to show that the Veteran's scars warranted 10 percent ratings.  The Veteran's treatment records for this period fail to show that his scars were painful or tender.  Consequently, as the medical evidence within the one year period prior to the May 18, 2007, claim does not show that the Veteran's scars warranted 10 percent ratings, an earlier effective date on this basis is not warranted.

The evidence also fails to show any claims, informal or formal, following the final June 1989 Board decision until the May 2007 VA examination.  There are no statements from the Veteran evidencing any intent to claim that separate ratings for his scars were warranted.  In this regard, the Board acknowledges that following the 1989 Board decision until Esteban in February 1994, separate ratings could not have been assigned for the Veteran's scars.  However, following the Court's decision in Esteban, the evidence does not show any informal or formal claims.

The Board has considered whether the April 1994 VA examination, which occurred after the Court's decision in Esteban, as well as the January 1997 VA examinations, raised informal claims for separate ratings for scars, but finds that they did not.

Beginning with the April 1994 VA examination, while the Veteran did complain of pain at the site of two compression screws, as well as thigh pain and numbness of the left shoulder, the examination report did not specifically document any scar complaints.  Although Dr. Y.Z. opined that the Veteran's complaints at that examination were more likely than not directly related to pain in the region of those scars, no rationale for such opinion was provided.  Moreover, even if such was in the "region" of the scars, such opinion does not actually show that the scars themselves were painful or tender.  

Similarly, although the January 1997 VA examinations showed reports of pain as well as tenderness over the tibial fracture as well as pain on palpation over the right leg incisional site, the evidence does not show that the scars in and of themselves were painful.  The examination report specifically identified the scars, yet no mention of any pain from the scars was noted.  The Board acknowledges that Dr. Y.Z. opined that the pain over the incision site referred to the right leg scar.  However, considering that the VA examiner specifically identified the scars, yet did not report any pain from the scars, the evidence does not support a finding that the January 1997 VA examination reports raised informal claims for separate ratings for the scars.  

In this case, the April 1994 and January 1997 VA examiners conducted complete examinations of the Veteran's left humerus and right lower extremity disabilities, which included reports of those scars, yet did not show that such scars were tender or painful.  The examination reports specifically note the areas where the Veteran did have pain, yet no mention of pain from the scars was made, contrary to the May 2007 examination specifically showing painful scars.  Absent evidence to the contrary, the April 1994 and January 1997 VA examiners are presumed to have conducted adequate examinations.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their official duties); Miley v. Principi, 366 F.3d 1343, 1347   (Fed.  Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties.").  Therefore, even when considering Dr. Y.Z.'s opinion, the Board concludes that the April 1994 and January 1997 VA examinations did not show tender or painful scars such that informal claims were made.  

In the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document merely providing medical information in and of itself is not an informal claim for VA benefits.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007).  The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of Title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission."). 

In connection with his appeals denied in July 1994, for which he was provided the April 1994 VA examination, the Veteran did not submit any argument contending that separate ratings were warranted for his scars.  As discussed above, he had a DRO hearing in 1996, yet did not provide any testimony indicating that ratings for his scars were warranted.  

Therefore, after considering that the April 1994 and January 1997 examiners, who are presumed to have discharged their duties, did not report that the scars were tender or painful; no reports from the Veteran, including his 1996 hearing testimony indicated that his scars were tender or painful; and as the Veteran's appeals for increased rating claims for his fracture residuals were withdrawn, the Board concludes that the Veteran does not have any pending unadjudicated claims seeking ratings for his scars.  

As such, with no pending unadjudicated claims, the Veteran's next informal claim is the May 18, 2007, VA examination, as already conceded above.  Since the evidence within the one year prior to that examination did not show that the Veteran's scars were tender or painful, the Board concludes that the earliest effective date that may be assigned is the currently assigned date of May 18, 2007.  

While the Board recognizes the Veteran's belief that the effective date for the assignment of 10 percent ratings for scars of the left humerus, residuals of fracture of the left humerus and the right iliac crest, right hip, right leg from knee to top of femoral neck, below right knee post-operative residuals of fracture of the fright femur should be earlier than May 18, 2007, the governing legal authority is clear and specific, and VA is bound by it.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to effective dates earlier than May 18, 2007, for the assignment of 10 percent ratings for scars of the left humerus, residuals of fracture of the left humerus and the right iliac crest, right hip, right leg from knee to top of femoral neck, below right knee post-operative residuals of fracture of the fright femur is denied.  See 38 U.S.C.A § 5107.


ORDER

Entitlement to an effective date earlier than May 18, 2007, for the assignment of a 10 percent rating for a scar of the left humerus, residuals of fracture of the left humerus is denied.

Entitlement to an effective date earlier than May 18, 2007, for the assignment of a 10 percent rating for a scar of the right iliac crest, right hip, right leg from knee to top of femoral neck, below right knee post-operative residuals of fracture of the fright femur is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


